DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13. (Currently Amended) The camera module according to claim 12, further comprising: 
a first lens unit disposed inside the holder, the first lens unit being disposed with being adjacent to the second plate of the liquid lens; and 
a second lens unit disposed 
wherein the first lens unit comprises three plastic lenses.


Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a liquid lens comprising a first plate in which a cavity accommodating a first liquid and a second liquid is formed, a first electrode disposed on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Kong (US 2012/0113525 A1) discloses a liquid lens (liquid lens 1) comprising a first plate (outer wall 110 of container 100; Fig. 4) in which a cavity accommodating a first liquid and second liquid is formed (cavity containing the liquid droplet 400 and liquid droplet 500; paragraph 0039), a first electrode disposed on the first plate (first electrode 130; paragraph 0040) a second electrode disposed under the first plate (second electrode 150; paragraph 0040 and Fig. 4) a second plate disposed on the first electrode (insulating film 140; paragraph 0041 and Fig. 4) but does not teach or suggest a third plate disposed under the second electrode nor an opening formed in the cavity adjacent to the second plate and the thickness of the first plate as required by the claims of the instant application.
Craen (US 2009/0190232 A1) discloses a liquid lens comprising a first plate (annular body 411) in which a cavity accommodating a first liquid and second liquid is formed (“chamber defined by the annular body 411 and the lenses 408, 410 contains liquids 412 and 414 ;” paragraph 0043), a first electrode (paragraph 0051), but does not teach or suggest a second plate, third plate, or opening formed in the cavity adjacent a second plate.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696